HE   .!~ATTORNEY       GENERAL

                     0~    TEXAS




Dear Sir:                 Opinion No. O-7070
                          Re: Exemption and rates of tax
                               applicable to a city in
                               computing inheritance taxes.

          We are in receipt of your letter of January 28,
1946, which requests the opinion of this Department as to the
exemption and rate of tax applicable to Bay City, Texas, in
computing inheritance taxes arising from a transaction with
V. L. Le Tulle, deceased.

          A close examination of ths inheritance tax skatutes
shows that no tax is laid upon a city. A city cannot possibly
come within any of the classes taxes sxcept Class E--Foreign
bequest, the applicable pcrtion of which reads as follows:

          "If passing to or for the use of the United
     States, to or for the use of any other person or religious,
     educational or charitable organization or institution,
     or to any other person, corporation or association not
     included in any of the classes mentioned in the preced-
     ing porticns of-the original Act known as Chapter 29
     of the General kaws of the Second Called Session of
     the ~lhirty-eTghth Legislature, the tax shall be: . . *It
     '(Emphasis ours)

        Section 4, as preceding portion of the original Act,
mentions and lays an inheritance tax upon cities although
subsequent legislative revisions of the inheritance tax
statutes resulted in the omission of cities from any of the
classes taxed.
          Therefore, you are advised that since a city does not
come within any of the classes taxed neither the estate of V. L.
Le Tulle nor the city of Bay City, Texas, is liable for any in-
heritance tax arising from the transaction about which you
inquired.

WIE:na/pam                     Yours very truly
APPROVED MAR 13 1946
Carlos Ashley             ATTORNEY GENERAL OF T,EXAS
First Assistant
Attorney General          BY Woodrow H. Edwards
                             Assistant
 THINS OPINION CONSIDERED ,AND APPROVED IN LIMITED CONFERENCE